
	
		I
		112th CONGRESS
		1st Session
		H. R. 2852
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Mr. Bishop of Utah
			 (for himself, Mr. Young of Alaska,
			 Mr. Chaffetz,
			 Mr. Gosar,
			 Mrs. Blackburn, and
			 Mr. Gohmert) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize Western States to make selections of public
		  land within their borders in lieu of receiving 5 percent of the proceeds of the
		  sale of public land lying within said States as provided by their respective
		  enabling Acts.
	
	
		1.Short titleThis Act may be cited as the
			 Action Plan for Public Lands and
			 Education Act of 2011.
		2.FindingsThe Congress finds as follows:
			(1)The Acts enabling the people of territories
			 of the American West to form their constitutions and State governments and
			 providing for the admission of such States into the Union on equal footing with
			 the original States included a common provision of which the following example
			 is typical: That 5 percent of the proceeds of the sales of public land lying
			 within said State, which shall be sold by the United States subsequent to the
			 admission of said State into the Union, after deducting all the expenses
			 incident to the same, shall be paid to the said State, to be used as a
			 permanent fund, the interest of which only shall be expended for the support of
			 the common schools within said State.
			(2)Western States, as a group, are falling
			 behind in education funding as measured by growth of real per pupil
			 expenditures from 1979 to 2007.
			(3)Nine of the 10 States with the lowest real
			 growth in per pupil expenditures are Western States.
			(4)The growth rate of real per pupil
			 expenditures in the 13 Western States is substantially less than the rate in
			 the 37 other States (56 percent versus 92 percent).
			(5)One effect of less funding for public
			 education in the West is higher pupil-per-teacher ratios.
			(6)Nine of the 12 States with the largest
			 pupil-per-teacher ratios are Western States.
			(7)On average, the 13 Western States have 3
			 more students per classroom than the 37 other States.
			(8)Over the next 10 years, the rate of
			 enrollment growth is projected to be much higher in Western States than in
			 other States.
			(9)On average, the rate of enrollment growth
			 in Western States is projected to increase dramatically, while the rate of
			 enrollment growth of most other States will see minimal growth or
			 decrease.
			(10)The State and local taxes of Western States
			 as a percentage of personal income are as high as or higher than other
			 States.
			(11)Despite the fact that Western States tax at
			 a comparable rate and allocate as much of their budgets to public education as
			 other States, Western States have lower real growth in per pupil expenditures
			 and have higher pupil-per-teacher ratios.
			(12)The Federal Government is the source and
			 potential solver of the problem because of the enormous amount of untaxed land
			 the Federal Government owns in Western States.
			(13)All States east of an imaginary vertical
			 line from Montana to New Mexico have, on average, 4.1 percent of their land
			 federally owned, while the Western States on average have 51.9 percent of their
			 land federally owned.
			(14)The plain language of these enabling Acts
			 proclaims that the public land shall be sold by the United States subsequent to
			 the admission of the States into the Union.
			(15)The United States honored those Acts by
			 selling public land within the Western States until the passage of the Federal
			 Land Policy and Management Act of 1976, wherein Congress declared that the
			 policy of the United States was to retain public land in Federal ownership and
			 management.
			(16)The United States has broken its solemn
			 compact with the Western States and breached its fiduciary duty to the school
			 children who are designated beneficiaries of the sale of Federal land under the
			 terms of the respective enabling Acts of the Western States.
			(17)The current shortfall in funding public
			 education in the Western States requires immediate Congressional action to
			 remedy the above-described discriminatory Federal land policy and prevent the
			 further disadvantaging of the school children of the Western States.
			(18)The most efficient and cost effective
			 remedy now available to the United States is to grant to the Western States 5
			 percent of the remaining Federal land located within each State, authorizing
			 each State to select such land from the unappropriated public land within the
			 boundaries of the State to satisfy the grant.
			3.Quantity grants
			 to western states for education improvement
			(a)Quantity Land
			 GrantsInstead of receiving, for the support of the common
			 schools, 5 percent of the proceeds of the sales of federally owned land lying
			 within the Western States which have not been sold by the United States as of
			 January 1, 2011, grants of land are hereby made to the Western States. The
			 amount of land granted to each State shall be equal to 5 percent of the number
			 of acres of federally owned land within the State as of January 1, 2011.
			(b)Selection
			 Process
				(1)In
			 generalEach Western State shall select from the unappropriated
			 public lands within the borders of the State in such manner as the legislature
			 of the State may provide, land equal in acreage to 5 percent of the federally
			 owned land in the State as of January 1, 2011.
				(2)Calculation of
			 acreage and notification of stateThe Secretary shall calculate
			 the exact acreage of federally owned land in each Western State as of January
			 1, 2011, and designate the unappropriated public land, as defined herein,
			 eligible for selection by the State. The Secretary shall communicate to each of
			 the Western States the respective acreage calculation and designation of land
			 eligible for selection not later than 1 year after the date of the enactment of
			 this Act.
				(c)Application of
			 Certain LawSelection and transfer of land under this Act shall
			 not be considered a major Federal action for the purposes of section 102(2)(C)
			 of the National Environmental Policy Act of 1969.
			(d)Mineral and Oil
			 and Gas Rights
				(1)In
			 generalAll mineral, oil, and gas rights to the land selected by
			 the Western States under this Act shall become the property of the relevant
			 Western State unless the Federal lessee of the selected land is making royalty
			 payments to the United States from production of minerals, oil, or gas,
			 whereupon the particular leasehold interest shall remain in the ownership of
			 the United States until the leasehold interest terminates. After that
			 termination; the mineral, oil, and gas rights shall become the property of the
			 relevant Western State.
				(2)Selection of
			 surface rightsWestern States may select only the surface of
			 eligible land if the land is located on subsurface mineral, oil, or gas
			 deposits that are generating royalty, rental or bonus payments to United
			 States. The entire mineral, oil, and gas estate shall become the property of
			 the Western State upon expiration or termination of production in paying
			 quantities from the Federal lease.
				(e)Permanent School
			 FundAll land selected by each of the Western States shall be
			 held in trust by the State agency empowered to sale or lease such lands, the
			 proceeds of which shall be used as a permanent fund, the interest of which
			 shall only be expended for the support of public education.
			(f)DefinitionsIn
			 this Act:
				(1)The term
			 Western States means Alaska, Arizona, California, Colorado,
			 Hawaii, Idaho, Montana, New Mexico, Nevada, Oregon, Utah, Washington, and
			 Wyoming.
				(2)The term
			 Secretary means the Secretary of the Interior or the Secretary of
			 Agriculture, as appropriate.
				(3)The term
			 State educational agency means the agency of the State primarily
			 responsible for the supervision of education.
				(4)The term
			 federally owned land means all land held in the name of the United
			 States or any agency thereof, including land held in trust, United States
			 military reservations, Indian Reservations and any other land used for Federal
			 purposes.
				(5)The term
			 unappropriated public lands means any and all land under the
			 management and control of the Bureau of Land Management or United States Forest
			 Service, excluding land that is—
					(A)held in trust as
			 the part of an Indian Reservation;
					(B)located within a
			 United States military reservation;
					(C)a unit of the
			 National Park System;
					(D)a Wildlife
			 Refuge;
					(E)a Wilderness Area
			 designated by Congress;
					(F)a National
			 Historic Site;
					(G)a National
			 Monument;
					(H)a National Natural
			 Landmark;
					(I)an Area of
			 Critical Environmental Concern; or
					(J)a Wilderness Study
			 Area.
					
